

116 S3806 IS: Local Community Emergency Relief Act of 2020
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3806IN THE SENATE OF THE UNITED STATESMay 21, 2020Mrs. Hyde-Smith (for herself, Mr. Menendez, Mr. Cassidy, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo waive cost share requirements for certain Federal assistance provided under the Robert T. Stafford Disaster Relief and Emergency Assistance Act. 1.Short titleThis Act may be cited as the Local Community Emergency Relief Act of 2020.2.Waiver for certain cost share requirements(a)Covered declaration definedIn this section, the term covered declaration means—(1)a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) during calendar year 2020; and(2)an emergency declared by the President under section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)), or any subsequent major disaster declaration under section 401 of such Act (42 U.S.C. 5170) that supersedes the emergency declaration, during calendar year 2020.(b)Waiver of cost share requirementsNotwithstanding any other provision of law, including any agreement, the Federal share of any assistance awarded under a covered declaration shall be not less than 100 percent of the eligible costs, and, for purposes of subsection (a)(2), shall include assistance provided for the following:(1)Miscellaneous costs, such as the costs of cleaning and sanitizing public areas and buildings where individuals who have contracted COVID–19 have been present to prevent the spread of the virus.(2)Other needs assistance for uninsured, disaster-related necessary expenses and serious needs, including—(A)child care assistance for families, healthcare workers, first responders, and others whose children cannot attend school due to mandatory school closures and daycare center closures;(B)funeral and burial assistance for fatalities resulting from the COVID–19 disease;(C)increased operating costs for essential government services due to such emergency, including costs for implementing continuity plans, and sheltering or housing for first responders, emergency managers, health providers and other essential employees; and(D)public health costs including, medical services, testing (including serological testing), preventative care, transportation, medical waste disposal, and prescriptions for individuals who have contracted COVID–19.(3)Mental health services.(4)Critical needs assistance for households with immediate or critical needs for vital resources due to the disruption of community services and higher demand and limited availability of commodities.(5)Medical equipment, regardless of whether such equipment is used for emergency or inpatient care, including all Federal agency assets, temporary and permanent, and the non-Federal purchase of such equipment.(6)The purchase and distribution of food, water, ice, medicine, and other consumable supplies, including personal protective equipment and inclusive of impacts to food stocks at private, non-profit food banks and the costs of delivery.(7)Personal protective equipment decontamination costs.(8)Hospital and morgue capacity expansion projects to meet actual or projected COVID–19 surge demands.(9)The total costs of maintaining hospital capacity expansion projects as warm sites during COVID–19 non-peak periods.(10)Public health communications campaigns related to providing emergency COVID–19 information, increasing public awareness of the threats, and to mitigate against future spread of the virus.(11)Technical assistance to eligible entities.(12)Security and law enforcement costs, including overtime, directly related to COVID–19. (c)ApplicabilityThe Federal share described in subsection (b) shall apply to assistance provided before, on, or after the date of enactment of this Act. 